Citation Nr: 0722858	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for soft tissue 
sarcoma, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  His military records show that he served in the 
Republic of Vietnam with the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
chronic skin disorder and soft tissue sarcoma (both claimed 
as secondary to Agent Orange exposure) and PTSD, and which 
also denied his application to reopen a previously denied 
claim of entitlement to service connection for hepatitis for 
failure to submit new and material evidence.

The veteran is presently service-connected and rated 20 
percent disabled for diabetes mellitus II, which was presumed 
to have been linked to Agent Orange exposure during his 
service in the Republic of Vietnam.

For the reasons that will be discussed below, the issues of 
entitlement to service connection for PTSD and hepatitis 
residuals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February 9, 1970 - July 9, 1971.

2.  A chronic skin disorder did not have its onset during 
active duty and the veteran's current skin diagnoses were not 
the result of his exposure to chemical herbicides during 
active service in the Republic of Vietnam.

3.  The clinical evidence does not demonstrate that the 
veteran currently has a diagnosis of soft tissue sarcoma.

4.  In a rating decision dated in November 1971, entitlement 
to service connection for hepatitis residuals was denied.  
Subsequent applications to reopen the claim for de novo 
review were denied in rating decisions dated in December 1987 
and May 1999.

5.  The additional evidence submitted subsequent to the May 
1999 rating decision addressing newness and materiality of 
evidence submitted to reopen to claim for VA compensation for 
hepatitis residuals is not cumulative and redundant, bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for hepatitis residuals.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

2.  Soft tissue sarcoma was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hepatitis 
residuals.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's 
compensation claim for PTSD was received in June 2004, and he 
was notified of the provisions of the VCAA as they pertained 
to this issue in correspondence dated in July 2004.  His 
compensation claim for soft tissue sarcoma was received in 
July 2004, his compensation claim for a chronic skin disorder 
and his application to reopen his compensation claim for 
hepatitis residuals with new and material evidence were 
received in August 2004, and he was notified of the 
provisions of the VCAA as they pertained to these issues in 
correspondence dated in August 2004.  Thereafter, the rating 
decision on appeal that denied these claims was rendered in 
November 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, including additional service 
medical records not previously considered by VA, as well as 
all relevant post-service private, VA, and Social Security 
Administration medical records covering the period from 2003 
- 2005 that pertain to the issues on appeal have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  Pursuant to the Court's decision, VA has duly 
furnished the veteran with notice of the VCAA that complies 
with the Court's holding in Dingess in correspondence dated 
in March 2006 and April 2006   Therefore, as there has been 
total compliance with all pertinent VA law and regulations, 
to move forward with adjudication of this appeal would not 
cause any prejudice to the veteran.

Service connection for a chronic skin disorder and soft 
tissue sarcoma, 
claimed as secondary to Agent Orange exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of upper respiratory problems 
in service will permit service connection for pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (2006).  Only 
chloracne (or other acneform disease consistent with 
chloracne) and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) are 
recognized in the regulations as diseases that are 
presumptively the result of exposure to chemical herbicides 
used in the Republic of Vietnam during the Vietnam War Era.   

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran's service medical records show that on induction 
physical examination in October 1968, his skin and lymphatic 
system were clinically normal.  Treatment records from 
service, including recently acquired hospitalization reports 
pertaining to his lengthy inpatient treatment for infectious 
viral hepatitis during his final months of active duty, show 
that when the veteran was hospitalized in July 1971, a scaly 
rash on his chest and back was noted and was determined to be 
tinea versicolor.  He was treated with Selsun Blue shampoo.  
Although the veteran reported having a history of skin 
diseases on a Report of Medical History in August 1971, the 
separation physical examination showed normal findings on 
evaluation of his skin and lymphatic system.  No diagnosis of 
soft tissue cancer of any kind was noted in the service 
medical records.

Post-service medical records include the veteran's private, 
VA, and Social Security Administration medical records 
covering the period from 2003 - 2005, which show treatment 
for recurring hyperkeratosis and multiple hyperpigmented skin 
lesions primarily affecting the palms of both hands and the 
soles of both feet, but also found on the bridge of his nose.  
He was also treated for occasional skin rashes and fungal 
infections, corns, calluses, blisters, erythema, and dry, 
cracked skin on the soles of his feet.  At a June 2006 
videoconference hearing before the Board, the veteran also 
reported having skin rashes affecting his palms, soles, and 
thighs.  The records also show treatment for subdermal skin 
nodules from his palms and the tops of his feet, which were 
determined to be of unknown etiology but not representative 
of cancer.  A June 2003 note shows that the treating VA 
physician determined that the veteran's pigmented lesions 
were not related to his diabetes mellitus.  

A September 2004 private medical report shows that the 
veteran received treatment for complaints of bilateral hand 
and foot pain.  He was quoted as saying, "I think that I may 
have cancer in my hands and feet because they ache.  I was 
exposed to Agent Orange in Viatnam (sic)."  This history was 
noted to have been obtained through the veteran, and the 
report listed the time of onset of his symptoms as unknown.  
Examination of his skin, however, was negative for any 
abnormalities.

The report of an October 2005 VA dermatological examination 
shows that the veteran's claims file was reviewed and his 
history of tinea versicolor in service was noted.  More 
recently, he was diagnosed with cherry angionomas and 
subcutaneous skin nodules of unknown etiology, which 
primarily affected his inner thigh regions, hands, feet, and 
back, accompanied by localized pain and pruritis.  
Examination of his skin revealed the presence of warts on 
both palms, two ganglionic cysts along his left forehand 
tendons, bilateral plantar warts and toenail onychomycosis, 
and scattered epidermal inclusion cysts along his inner 
thighs, with some punctuate hyperpigmented areas and also 
keratosis pilaris along the anterior thigh surfaces.  The 
dermatological diagnoses included epidermal inclusion cysts, 
cherry angionomas, keratosis pilaris, verrugas vulgaris, and 
ganglionic cysts.  In his commentary, the examining physician 
opined that, given the known medical pathophysiologies of the 
aforementioned diagnoses, these were not related to the 
veteran's military service or to the tinea versicolor noted 
in service.

At the veteran's June 2006 videoconference hearing before the 
Board, he testified, in pertinent part, that he believed his 
current skin problems affecting his palms, soles of his feet, 
and thighs began in service after exposure to jungle fungus 
during his tour of duty in Vietnam.  He stated that he 
started having chronic skin rashes during service, which 
continued ever since.  He stated that none of his treating 
physicians had ever expressly linked his skin problems to his 
period of military service.
The Board notes that the veteran's service medical records 
show a diagnosis of tinea versicolor, but normal clinical 
findings with respect to his skin on separation from active 
duty in August 1971, and no indication of any onset of a 
chronic skin disorder during his time in uniform in the 
United States Army.  Post-service medical records 
conclusively demonstrate no diagnosis of skin cancer or soft 
tissue sarcoma; therefore, absent a clinical diagnosis of the 
claimed disability, the veteran has not met a crucial element 
in his service connection claim and his appeal in this regard 
must be denied.  

Post-service medical records also do not contain any 
objective medical opinion that expressly links the veteran's 
currently diagnosed skin problems with his military service.  
In fact, the medical evidence specifically dissociates any 
etiological relationship between his currently diagnosed skin 
problems and his period of military service, and includes a 
medical determination that they are not related to his 
history of tinea versicolor or his service-connected diabetes 
mellitus.  To the extent that the veteran alleges that his 
current skin disorders may be due to his exposure to Agent 
Orange during service in the Republic of Vietnam, the 
applicable regulations do not recognized epidermal inclusion 
cysts, cherry angionomas, keratosis pilaris, verrugas 
vulgaris, and ganglionic cysts as any of the presumptive skin 
diseases correlatively associated with exposure to chemical 
herbicides used by American forces in Southeast Asia during 
the Vietnam War era.  In view of the foregoing discussion, 
his claims of entitlement to service connection for a chronic 
skin disorder and soft tissue sarcoma must be denied.

To the extent that the veteran asserts that there exists a 
nexus between his current skin diagnoses and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


New and material evidence to reopen a previously denied claim 
of 
entitlement to service connection for hepatitis residuals.

In a rating decision dated in November 1971, the veteran's 
original claim of entitlement to service connection for 
hepatitis residuals was denied.  Subsequent applications to 
reopen the claim for de novo review were denied in rating 
decisions dated in December 1987 and May 1999.  The basis of 
the denials all were associated with the veteran's 
unwillingness or refusal to appear for a VA examination, or 
to otherwise proactively submit evidence indicative of a 
current disability relating to hepatitis.  The current appeal 
stems from an RO decision dated in November 2004, which 
denied the veteran's August 2004 application to reopen this 
claim for failure to submit new and material evidence.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it meets the criteria for new and material evidence for 
purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for hepatitis residuals.  Specifically, in November 2004, 
additional service medical records were obtained and 
associated with the claims file that were not previously 
considered by VA.  These show that the veteran was medically 
flown out of Vietnam and hospitalized at Ft. Gordon Army 
Hospital during his final months of active duty for treatment 
of jaundice and acute infectious viral hepatitis.  These 
records are extensive and document his hospitalization in 
detail, from the date of his admission to the date of his 
discharge, and also show that at one point he lapsed into a 
coma for several days.  Previously, the only documentation of 
his treatment for hepatitis in his service medical records 
was a single small card in the claims folder noting this 
history, in addition to the veteran's own statement in this 
regard that appeared in his medical history questionnaire.  
Additionally, the veteran has submitted VA treatment reports 
dated in 2003 - 2004 that include hepatomegaly in his list of 
medical problems, as well as a private medical report dated 
in October 2004 that shows a clinical history of 
hepatomegaly, hepatitis C, and discussion of possible 
peripheral neuropathy that may be related to a history of 
hepatitis C.  As these newly-obtained records are not 
cumulative and redundant, bear directly and substantially 
upon the specific matter under consideration, and by 
themselves or in connection with evidence previously 
assembled, raise a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
hepatitis residuals, there is adequate grounds to reopen the 
claim for a de novo review.  


ORDER

Service connection for a chronic skin disorder is denied.

Service connection for soft tissue sarcoma is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis residuals is 
reopened for a de novo review on the merits.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to the 
issues being remanded. 

Although the Board has determined that new and material 
evidence has been submitted with respect to the claim for 
service connection for hepatitis residuals that supports a 
reopening of the veteran's claim for a de novo review, it is 
necessary to schedule the veteran for a VA examination in 
order to obtain his current disability diagnoses and 
thereafter to determine whether any of these represents a 
residual of hepatitis in service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Therefore, this issue should be 
remanded for the aforementioned evidentiary development.

With respect to the claim for service connection for PTSD, 
the veteran's post-service VA treatment records show that he 
was counseled and prescribed psychotropic medications, 
primarily for Axis I diagnoses relating to depression and 
anxiety, but that in April 2003, a VA treatment report shows 
a diagnosis of PTSD related to generalized accounts of 
alleged in-service stressors of killing, being shot at, and 
having dreams about war.  

At a June 2006 videoconference hearing, the veteran testified 
that his primary in-service PTSD stressor occurred on the 
night of February 21 - 22, 1970, shortly after his arrival in 
Southeast Asia, while he was serving in An Khe, Republic of 
Vietnam, with the 704th Maintenance Battalion attached to the 
4th Infantry Division.  According to the veteran's account, 
enemy troops infiltrated his base and used explosives to 
destroy several buildings adjacent to where he was quartered 
before finally being stopped.  The veteran reported that he 
witnessed dead bodies in the aftermath of the attack and that 
he was ordered to serve on guard duty for the remainder of 
that night in case of any additional enemy attacks.  He also 
stated that his additional in-service PTSD stressor was his 
hospitalization at Ft. Gordon Army Hospital, where he lapsed 
into a coma and nearly died from acute viral hepatitis.

Although the veteran's service records show that his military 
occupational specialty was in a non-combat role during 
Vietnam service, and his service medical records and service 
personnel records do not otherwise reflect that he 
participated in combat or substantiate or corroborate his 
alleged stressor with respect to the attack on his base in 
February 1970, he has a PTSD diagnosis linked to military 
stressors and he presented a very detailed stressor account 
at his June 2006 hearing.  This is sufficient to warrant 
further development of the PTSD claim.  Therefore, the case 
should be remanded to the RO so that United States Army & 
Joint Services Records Research Center (JSRRC) may attempt to 
verify the alleged stressor regarding the attack on February 
1970.  Thereafter, the veteran should be scheduled for a VA 
psychiatric examination to determine his current Axis I 
diagnosis or diagnoses.  

The Board notes, in passing, that there are two separate 
service records in the veteran's DA20 Forms which present 
conflicting dates of his service in Vietnam.  One indicates 
that he served in Vietnam from February 9, 1970 - July 9, 
1971 with Company A of the 704th Maintenance Battalion 
attached to the 4th Infantry Division, while the other 
indicates that he did not arrive in Vietnam until March 1970.  
Neither document contains the veteran's name or other 
personal information verifying that it specifically pertains 
to him, but his DD214 Form corroborates the dates of February 
9, 1970 - July 9, 1971 as being when he served in Vietnam.  
The Board will therefore accept this to be his dates of 
service in the Republic of Vietnam. 

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be scheduled for 
a VA medical examination to determine 
his current medical diagnoses with 
respect to residuals of hepatitis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  The 
physician is to provide an opinion as 
the following questions:

(a.)  Is any diagnosis (or 
diagnoses) obtained on examination 
consistent with a residual 
disability that is associated with 
hepatitis?

(b.)  If so, is it as likely as 
not that any such diagnosis or 
diagnoses so noted are actually 
residuals of, or otherwise 
etiologically related to the 
veteran's established medical 
history of treatment for acute 
infectious viral hepatitis in 
service? 

A complete rationale is requested for the 
opinion(s) rendered. 

3.  The RO should undertake the necessary 
development through the appropriate 
channels, including submitting a request 
to JSRRC to perform historical research 
to obtain information that might verify 
the veteran's combat stressor.  
Specifically, the RO should request that 
the appropriate party or parties research 
the records of the 704th Maintenance 
Battalion, 4th Infantry Division, of the 
United States Army for the dates of 
February 9, 1970 - March 9, 1970, in 
order to verify the veteran's alleged 
stressor of his unit coming under attack 
by enemy troops infiltrating the 704th 
Maintenance Battalion's base of 
operations in or around February 1970, 
while stationed at An Khe, Republic of 
Vietnam.  Copies of the reports should be 
associated with the claims folder.

4.  If the aforementioned stressor is 
verified, then a report must be prepared 
detailing the nature of the stressor 
alleged by the veteran.  This report is 
then to be added to the claims folder.

5.  A report must also be prepared 
detailing the nature of the stressor 
alleged by the veteran with regard to his 
clinical history of hospitalization for 
acute viral infectious hepatitis while in 
service.  This report is then to be added 
to the claims folder.

6.  Thereafter, the veteran must be 
scheduled for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file, to include the summary report of 
the corroborated stressor(s), must be 
made available to the examiner in 
conjunction with this examination.  The 
psychiatrist or psychologist performing 
the examination must be instructed that 
only the veteran's stressor accounts 
described above may be considered for 
the purpose of determining whether the 
veteran has PTSD for service connection 
purposes.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressor(s) were sufficient to produce 
PTSD; and (2) whether there is a link 
between the current PTSD and the 
aforementioned stressors if they are 
found sufficient to produce PTSD by the 
examiner.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that, pursuant 
to 38 C.F.R. § 3.655 (2006), his failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for 
PTSD and hepatitis residuals should be 
readjudicated.  If either benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


